Title: From Alexander Hamilton to John Henry, [9 December 1791]
From: Hamilton, Alexander
To: Henry, John



[Philadelphia, December 9, 1791]

The Secretary of the Treasury not relying entirely on the accuracy of the data upon which the calculations in his Report on the subject of the Mint were founded, as they respect the quantity of fine silver contained in the silver dollar, thought it advisable to embrace the opportunity of the interval between the last and the present sessions of Congress to endeavour to obtain from Europe more certain information on the point.
The result has been—He first received from Amsterdam an account of the Standard of the new M. dollar which is almost the only one in circulation according to the regulations of the Spanish Mint.
This account States
1st as to weight, That there are 913 to 914 dollars in 100 marcs, or 791 ounces aveirdupois.


Consequently on the computation of 913 to 100 marcs each dollar would weigh
dwt.   grs 17 – 7 ⁷⁸⁵⁄₉₁₃


On computation of 914 to 100 Marcs
17 – 7 ³⁷⁰⁄₉₁₄


2nd As to the standard—That it is 258 parts fine to 30 alloy



dwt.   gr.



Consequently a dollar of
17 – 7 ⁷⁸⁵⁄₉₁₃
would contain of fine silver
372 ⁴⁹⁴⁄₉₁₃


   “     a dollar of
17 – 7 ³⁷⁰⁄₉₁₄
would contain of ditto
372 ³⁷⁰⁄₉₁₄

It is ascertained that it was formerly usual at the Spanish Mint to allow a remedy of weight and alloy of ²⁄₂₂₈ parts.


If the remedy continues, the quantity of fine silver in a dollar of the first description above would be
369 ⁵⁹⁷⁄₉₁₃


In a dollar of the second description    “   “
369 ²²⁸⁄₉₁₄

But he afterwards received a return of an actual assay at the Mint of Amsterdam which states the dollar at 258 parts fine to 30 parts alloy in exact conformity to the Standard of the Spanish Mint as before given and exclusive of all allowance for Remedy.



According to which a dollar would actually contain of  fine silver
372 ⁴⁹⁴⁄₉₁₃


or,
372 ³⁷⁰⁄₉₁₄

Three conjectures arise—either that the Account given as conformable to the legal standard of the Spanish Mint was not just, but was predicted upon the result of assays at the Mint of Amsterdam, or that being so conformable the remedy formerly allowed at the Spanish Mint has ceased, Or that the Assay at the Mint of Amsterdam was not perfectly accurate.
There has been also received the result from assay at the Mint of London which makes the Standard of the Spanish Dollar 5172 parts fine to 588 parts alloy.


According to which a silver dollar weighing
17 7 ⁷⁸⁵⁄₉₁₃



  would contain of fine Silver
373 ³⁷⁶⁄₉₁₃


a dollar weighing
17 7 ³⁷⁰⁄₉₁₄
372 ⁹¹³⁄₉₁₄


Here is a small difference which indicates a difference of accuracy in the assays, or a difference in the pieces assayed arising from errors in the Spanish Mint.
The two statements from Amsterdam seem entitled to most confidence not only because there is a correspondency between them, but because there are some marks of inaccuracy in the proceedings at the Mint of London. It is stated in the body of the certificate that the gross weight of the Dollar is presumed to be 17 dwt., 10 Grains and in the Margin it is mentioned as certain that the average is 17 dwt. 8 Grains.
The latter however is the truth or very near it, according to the trials in large masses made at the Banks of N. America & New York, but the cashier of the former bank seems to be of opinion that for a time the dollar rather gains in weight from the dirt which adheres to it, though in the course of a long circulation it loses.
Philadelphia, December 9, 1791
Alexander HamiltonSecy. of the Treasy.
